FILED
                                                                     Jul 25 2019, 9:08 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Emily Grothoff                                              Curtis T. Hill, Jr.
Lawrence County Public Defender                             Attorney General of Indiana
Agency                                                      Matthew B. MacKenzie
Bedford, Indiana                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Kristapher D. Canfield,                                     July 25, 2019
Appellant-Defendant,                                        Court of Appeals Case No.
                                                            18A-CR-3124
        v.                                                  Appeal from the Lawrence
                                                            Superior Court
State of Indiana,                                           The Honorable William G. Sleva,
Appellee-Plaintiff.                                         Judge
                                                            Trial Court Cause No.
                                                            47D02-1805-F4-703



Brown, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019                            Page 1 of 18
[1]   Kristapher D. Canfield appeals his conviction for possession of

      methamphetamine as a level 5 felony. He raises four issues which we

      consolidate and restate as:


        I.    Whether the trial court abused its discretion in admitting certain
              evidence; and

       II.    Whether the evidence is sufficient to sustain his conviction.


      We affirm.


                                        Facts and Procedural History

[2]   On May 9, 2018, Bedford Police Major Jeremy Bridges was advised by dispatch

      of an anonymous call regarding a male in a Taco Bell uniform outside the

      restaurant near the dumpster area of the parking lot who appeared to pull

      something from his waist and that the item might have been an illegal

      substance. He and Bedford Police Sergeant Blake Wade arrived at the Taco

      Bell within a couple of minutes, entered it, and identified Canfield based upon

      the description that was given by dispatch. Major Bridges went to the cash

      register and asked Canfield if he could speak with him, Canfield said that he

      needed to tell his manager, and Major Bridges told him that was fine. Canfield

      walked back to the food preparation area. Major Bridges observed him stand

      off to the left side of the area and that he “appeared to be digging around his

      waistband area.” Transcript Volume II at 70. He heard something fall at one

      point which he later determined was a pizza box, and Canfield “kind of

      squatted down and then came back up shortly after” and “it was like he picked

      up something or had moved something.” Id. Canfield then turned and
      Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019            Page 2 of 18
      approached Major Bridges while eating a slice of pizza. Major Bridges asked

      Canfield if he would step outside so that they would not disrupt the business, he

      agreed, and they and Sergeant Wade went outside.


[3]   Major Bridges then advised Canfield of the complaint, asked him his name, and

      stated that he was going to go back in to speak to the manager to see if he could

      obtain consent to search where Canfield was last seen standing. When he told

      Canfield that he had reason to believe that Canfield possibly had tried to hide

      an item, he became extremely nervous and “started fidgeting really nervously”

      and “[h]is speech started speeding up, slowing down, it was just a nervous

      speech.” Id. at 71. Major Bridges went back inside the restaurant.


[4]   Sergeant Wade observed that Canfield appeared to be “very nervous,” fidgety,

      agitated, “swaying a little bit,” and was “trying to eat a piece of pizza in a rapid

      manner.” Id. at 41. Canfield’s actions made Sergeant Wade “feel like [he]

      should check his person for weapons since [he] was by [himself] with him.” Id.

      at 45. Sergeant Wade stated: “You know, given your state of what you’re

      doing, I’m going to pat you down for officer safety.” Id. at 41. He pulled away

      the kitchen apron Canfield was wearing over the outside of his clothing, noticed

      that the fly of Canfield’s pants was undone and pulled open, and asked him

      why. Canfield said, “I don’t have anything on me.” Id. Sergeant Wade

      concluded the outer pat-down of his pants pockets and waistband area.


[5]   Meanwhile, Major Bridges advised the manager of the complaint and requested

      permission to go to the back where Canfield was seen digging in his waistband,


      Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019          Page 3 of 18
      and she granted him consent to search the area and walked him back through

      the food preparation area. He took a quick look around, noticed the pizza box,

      looked down under a wire rack, and saw a bag containing several smaller bags

      with white crystal powdery substance inside about six to seven inches under the

      shelving, which later tested positive for methamphetamine and weighed 4.23

      grams. He picked up the bag, walked outside, and advised Canfield what he

      had found. Canfield began asking if he could speak to somebody and advised

      that he thought he could “get some big players.” Id. at 82.


[6]   Sergeant Wade transported Canfield to the Bedford Police Department where

      he was Mirandized. Canfield again requested to speak to a drug detective

      “advising that the items found had came from the plug or the source, that he

      can get some big players . . . .” 1 Id. at 84. Major Bridges asked Canfield how

      much he thought he had on him at the time, and he said three grams or so.


[7]   On May 10, 2018, the State charged Canfield with possession of

      methamphetamine as a level 4 felony. It also filed a notice of intent to seek an

      enhanced penalty based upon a prior conviction.


[8]   On July 17, 2018, Canfield filed a motion to suppress and asserted that the

      police illegally detained him, searched the area he was ordered to exit, and

      seized evidence from that search. In August 2018, the court held a hearing at




      1
       When asked what he knew “the plug” to mean, Major Bridges answered: “The source. Where it was
      manufactured or made.” Transcript Volume II at 84.

      Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019                        Page 4 of 18
       which Major Bridges, Sergeant Wade, and Canfield testified, and on September

       26, 2018, the court denied the motion to suppress. On October 25, 2018,

       Canfield filed a motion to certify the order for interlocutory appeal, which the

       court denied. That same day, the State filed a motion for leave to amend the

       information to modify the charge to a level 5 felony, and the court granted the

       motion.


[9]    On October 30, 2018, a bench trial was held. During Major Bridges’s

       testimony, Canfield’s counsel asked the court to disallow any testimony about

       anything that occurred after Canfield was taken outside, which the court

       denied. The court admitted evidence that Canfield had a prior conviction for

       dealing in methamphetamine as a class B felony. It found him guilty of

       possession of methamphetamine as a level 5 felony and sentenced him to five

       years incarceration.


                                                     Discussion

                                                            I.


[10]   The first issue is whether the trial court abused its discretion in admitting

       evidence discovered inside the restaurant and Canfield’s statements at the police

       station. Although Canfield originally moved to suppress the evidence, he now

       challenges the admission of the evidence at trial. Thus, the issue is

       appropriately framed as whether the trial court abused its discretion by

       admitting the evidence. See Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014).

       Because the trial court is best able to weigh the evidence and assess witness


       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019          Page 5 of 18
       credibility, we review its rulings on admissibility for abuse of discretion and

       reverse only if a ruling is clearly against the logic and effect of the facts and

       circumstances and the error affects a party’s substantial rights. Carpenter v. State,

       18 N.E.3d 998, 1001 (Ind. 2014). The ultimate determination of the

       constitutionality of a search or seizure is a question of law that we consider de

       novo. Id. In ruling on admissibility following the denial of a motion to

       suppress, the trial court considers the foundational evidence presented at trial.

       Id. If the foundational evidence at trial is not the same as that presented at the

       suppression hearing, the trial court must make its decision based upon trial

       evidence and may consider hearing evidence only if it does not conflict with

       trial evidence. Guilmette, 14 N.E.3d at 40 n.1.


[11]   Canfield raises arguments under: (A) the Fourth Amendment of the United

       States Constitution; and (B) Article 1, Section 11 of the Indiana Constitution.


       A. Fourth Amendment


[12]   Canfield argues that the seizure, his detention, and the search of the restaurant

       violated the Fourth Amendment. He asserts that police went to the restaurant

       solely on the basis of an uncorroborated anonymous tip, that any casual

       encounter with police quickly evolved into an investigatory stop, that he had an

       expectation of privacy in his workplace, and that he did not have the ability to

       object to the search because he was physically separated by the police when

       consent was given by the manager. He also argues that, even if we accept the

       facts most favorable to the State, the contraband which Major Bridges found in


       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019           Page 6 of 18
       the storeroom should have been suppressed under Indiana’s doctrine of forced

       abandonment.


[13]   The State argues that Canfield has no standing to contest the search of the

       restaurant storage room because he had no reasonable expectation of privacy

       where his methamphetamine was discovered hidden under a wire shelving unit.

       It asserts that, even if Canfield could challenge the search, his Fourth

       Amendment rights were not violated because the restaurant manager consented

       to the search. It contends that Canfield’s other arguments regarding the

       anonymous tip, his detention, and his abandonment of the methamphetamine

       do not change the analysis because they do not alter his standing to contest the

       search or the consent given by the manager. It also argues that he was not

       forced to abandon his property because he was not illegally seized.


[14]   The Fourth Amendment to the United States Constitution provides, in

       pertinent part: “[t]he right of people to be secure in their persons, houses,

       papers, and effects, against unreasonable searches and seizures, shall not be

       violated . . . .” U.S. CONST. amend. IV. If the search is conducted without a

       warrant, the State bears the burden to show that one of the well-delineated

       exceptions to the warrant requirement applies. M.O. v. State, 63 N.E.3d 329,

       331 (Ind. 2016).


[15]   One well-recognized exception to the warrant requirement is a voluntary and

       knowing consent to search. Bradley v. State, 54 N.E.3d 996, 999 (Ind. 2016)

       (citing Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct. 2041 (1973);


       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019          Page 7 of 18
       Stallings v. State, 508 N.E.2d 550, 552 (Ind. 1987)). “Authority to consent to a

       search can be either apparent or actual.” Gado v. State, 882 N.E.2d 827, 832

       (Ind. Ct. App. 2008), trans. denied. “Actual authority requires a sufficient

       relationship to or mutual use of the property by persons generally having joint

       access to or control of the property for most purposes.” Id. at 999-1000 (citing

       Halsema v. State, 823 N.E.2d 668, 677 (Ind. 2005)). “The test for evaluating

       apparent authority is whether ‘the facts available to the officer at the time would

       cause a person of reasonable caution to believe that the consenting party had

       authority over the premises.’” Id. at 1000 (quoting Primus v. State, 813 N.E.2d

       370, 374-375 (Ind. Ct. App. 2004) (citing Krise v. State, 746 N.E.2d 957, 967

       (Ind. 2001); Trowbridge v. State, 717 N.E.2d 138, 144 (Ind. 1999), reh’g denied)).

       The State bears the burden of proving that the third-party possessed the

       authority to consent. Id.


[16]   The record reveals that Major Bridges testified that he spoke with the manager

       and she granted him consent to search the area and walked back through the

       food preparation area with him. Canfield does not dispute that the manager

       had the authority to consent to a search of the area under the wire shelving.


[17]   With respect to Canfield’s argument that he was illegally seized and the seizure

       requires that we find the search of the restaurant improper, we disagree. Not all

       encounters between law enforcement officers and citizens implicate the

       protections of the Fourth Amendment. Clark v. State, 994 N.E.2d 252, 261 (Ind.

       2013). Consensual encounters in which a citizen voluntarily interacts with an

       officer do not compel Fourth Amendment analysis. Id. “Determining whether

       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019         Page 8 of 18
this was a consensual encounter or some level of detention ‘turns on an

evaluation, under all the circumstances, of whether a reasonable person would

feel free to disregard the police and go about his or her business.’” Id. (quoting

Finger v. State, 799 N.E.2d 528, 532 (Ind. 2003)). “The test is objective—not

whether the particular citizen actually felt free to leave, but ‘whether the

officer’s words and actions would have conveyed that to a reasonable person.’”

Id. (quoting California v. Hodari D., 499 U.S. 621, 628, 111 S. Ct. 1547, 1551

(1991)). Furthermore, United States v. Mendenhall “establishes that the test for

existence of a ‘show of authority’ is an objective one: not whether the citizen

perceived that he was being ordered to restrict his movement, but whether the

officer’s words and actions would have conveyed that to a reasonable person.”

Hodari D., 499 U.S. at 628, 111 S. Ct. at 1551. Factors that might lead a

reasonable person to conclude that he or she was not free to leave include the

threatening presence of several officers, the display of a weapon by an officer,

the physical touching of the person by an officer, or the use of language or tone

of voice indicating that compliance with the officer’s requests might be

compelled. Clark, 994 N.E.2d at 261-262. However, the factors that go into

determining whether a person would conclude that she is not free to leave “will

vary, not only with the particular police conduct at issue, but also with the

setting in which the conduct occurs.” Michigan v. Chesternut, 486 U.S. 567, 573,

108 S. Ct. 1975, 1979 (1988). Nonconsensual encounters compel Fourth

Amendment analysis and typically are viewed in two levels of detention: a full

arrest lasting longer than a short period of time, or a brief investigative stop.


Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019           Page 9 of 18
       Clark, 994 N.E.2d at 261. “The former of these requires probable cause to be

       permissible; the latter requires a lower standard of reasonable suspicion.” Id.


[18]   The record reveals that Major Bridges asked Canfield if he could speak with

       him, Canfield said that he needed to tell his manager, and Major Bridges told

       him that was fine. Major Bridges testified that he asked Canfield if he would

       step outside so that they would not disrupt the business, and Canfield agreed to

       step outside. We also note that, while Canfield points to his testimony at the

       suppression hearing that Sergeant Wade told him that they were going to take

       him to jail if he did not cooperate, Sergeant Wade testified at the hearing that

       he did not threaten him or brandish a weapon and spoke to him in the same

       tone of voice as he was using in court.2 Further, Major Bridges testified at the

       suppression hearing that he did not threaten him at any time and did not yell.

       We conclude that Canfield agreed to step outside in a consensual encounter and

       we cannot say that his rights under the Fourth Amendment were violated or

       that the trial court abused its discretion. See Sellmer v. State, 842 N.E.2d 358,

       362 (Ind. 2006) (holding that a person is not seized within the meaning of the

       Fourth Amendment by police officers merely approaching an individual in a

       public place and asking if the person is willing to answer questions and holding

       that the defendant’s constitutional rights did not appear to have been violated




       2
           Neither Canfield nor Sergeant Wade testified at trial.


       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019         Page 10 of 18
       by an officer approaching her or requesting that she step outside to answer

       questions).


[19]   To the extent Canfield asserts that the evidence found in the storeroom should

       have been suppressed under Indiana’s doctrine of forced abandonment, we

       disagree. In State v. Smithers, the Indiana Supreme Court held that police may

       legally seize abandoned property but “where police action triggers the

       abandonment, that action must be lawful or the evidence will be considered

       obtained in an illegal search and seizure within the meaning of the Fourth

       Amendment.” 256 Ind. 512, 515, 269 N.E.2d 874, 876 (1971). At the time that

       Canfield abandoned the methamphetamine, Major Bridges had merely asked

       him if he could speak with him, Canfield said that he needed to tell his

       manager, and Major Bridges told him that was fine. We cannot say that Major

       Bridges’s actions at the time Canfield abandoned the methamphetamine were

       unlawful.


       B. Article 1, Section 11 of the Indiana Constitution


[20]   Article 1, Section 11 of the Indiana Constitution provides:


               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable search or seizure, shall
               not be violated; and no warrant shall issue, but upon probable
               cause, supported by oath or affirmation, and particularly
               describing the place to be searched, and the person or thing to be
               seized.




       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019        Page 11 of 18
[21]   Although its text mirrors the Fourth Amendment, we interpret Article 1,

       Section 11 of our Indiana Constitution separately and independently. Robinson

       v. State, 5 N.E.3d 362, 368 (Ind. 2014). “When a defendant raises a Section 11

       claim, the State must show the police conduct ‘was reasonable under the

       totality of the circumstances.’” Id. (quoting State v. Washington, 898 N.E.2d

       1200, 1205-1206 (Ind. 2008), reh’g denied). Generally, “[w]e consider three

       factors when evaluating reasonableness: ‘1) the degree of concern, suspicion, or

       knowledge that a violation has occurred, 2) the degree of intrusion the method

       of the search or seizure imposes on the citizen’s ordinary activities, and 3) the

       extent of law enforcement needs.’” Id. (quoting Litchfield v. State, 824 N.E.2d

       356, 361 (Ind. 2005)).


[22]   As for the degree of concern, suspicion, or knowledge that a violation had

       occurred, the record reveals an anonymous call which included a report of a

       male in a Taco Bell uniform who appeared to pull something from his waist

       that may have been an illegal substance and a description of the male. Major

       Bridges arrived at the restaurant within a couple of minutes and identified

       Canfield based upon the description that was given by dispatch and observed

       him digging around his waistband area and that he “kind of squatted down and

       then came back up shortly after” and “it was like he picked up something or

       had moved something.” Transcript Volume II at 70. Major Bridges and

       Sergeant Wade both provided testimony regarding Canfield’s behavior.

       Regarding the degree of intrusion, Major Bridges asked Canfield if he could

       speak with him and if he would step outside, and Canfield agreed. Major


       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019        Page 12 of 18
       Bridges received consent from the restaurant manager to search the area where

       Canfield was seen digging in his waistband and found a bag containing several

       smaller bags with white crystal powdery substance under wire shelving. With

       respect to law enforcement needs, the record reveals: the anonymous call

       regarding an item that may have been illegal substances being pulled from the

       waist of a male wearing a Taco Bell uniform; Major Bridges observed Canfield,

       who matched the description in the call, digging in his waistband; and

       Canfield’s extremely nervous behavior. Under the totality of the circumstances,

       we conclude that the search was reasonable and did not violate Article 1,

       Section 11 of the Indiana Constitution. The trial court did not abuse its

       discretion in admitting the evidence.


                                                           II.


[23]   The next issue is whether the evidence is sufficient to sustain Canfield’s

       conviction. Canfield claims that, while he certainly had access to the storeroom

       and used it to keep his belongings, the State did not present enough evidence to

       create a rational inference that he had constructive possession of the

       contraband.


[24]   When reviewing the sufficiency of the evidence to support a conviction,

       appellate courts must consider only the probative evidence and reasonable

       inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). It is the factfinder’s role, not that of appellate courts, to assess witness

       credibility and weigh the evidence to determine whether it is sufficient to


       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019          Page 13 of 18
       support a conviction. Id. We will affirm unless no reasonable factfinder could

       find the elements of the crime proven beyond a reasonable doubt. Id. The

       evidence is sufficient if an inference may reasonably be drawn from it to support

       the verdict. Id. at 147.


[25]   Ind. Code § 35-48-4-6.1 provides that “[a] person who, without a valid

       prescription or order of a practitioner acting in the course of the practitioner’s

       professional practice, knowingly or intentionally possesses methamphetamine

       (pure or adulterated) commits possession of methamphetamine” and “[t]he

       offense is a Level 5 felony if . . . the amount of the drug involved is less than

       five (5) grams and an enhancing circumstance applies.” Ind. Code § 35-48-1-

       16.5 defines “[e]nhancing circumstance” as including “[t]he person has a prior

       conviction, in any jurisdiction, for dealing in a controlled substance that is not

       marijuana, hashish, hash oil, salvia divinorum, or a synthetic drug, including an

       attempt or conspiracy to commit the offense.”


[26]   It is well-established that possession of an item may be either actual or

       constructive. See Lampkins v. State, 682 N.E.2d 1268, 1275 (Ind. 1997), modified

       on reh’g, 685 N.E.2d 698 (Ind. 1997). Constructive possession occurs when a

       person has: (1) the capability to maintain dominion and control over the item;

       and (2) the intent to maintain dominion and control over it. Id. The capability

       element of constructive possession is met when the State shows that the

       defendant is able to reduce the contraband to the defendant’s personal

       possession. Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999).



       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019           Page 14 of 18
[27]   The intent element of constructive possession is shown if the State demonstrates

       the defendant’s knowledge of the presence of the contraband. Id. A

       defendant’s knowledge may be inferred from either the exclusive dominion and

       control over the premises containing the contraband, or, if the control is non-

       exclusive, evidence of additional circumstances pointing to the defendant’s

       knowledge of the presence of contraband. Id. These additional circumstances

       may include: “(1) a defendant’s incriminating statements; (2) a defendant’s

       attempting to leave or making furtive gestures; (3) the location of contraband[-

       ]like drugs in settings suggesting manufacturing; (4) the item’s proximity to the

       defendant; (5) the location of contraband within the defendant’s plain view; and

       (6) the mingling of contraband with other items the defendant owns.” Gray v.

       State, 957 N.E.2d 171, 175 (Ind. 2011). The State is not required to prove all

       additional circumstances when showing that a defendant had the intent to

       maintain dominion and control over contraband. See Gee v. State, 810 N.E.2d

       338, 344 (Ind. 2004) (explaining that the additional circumstances “are not

       exclusive” and that “the State is required to show that whatever factor or set of

       factors it relies upon in support of the intent prong of constructive possession,

       those factors or set of factors must demonstrate the probability that the

       defendant was aware of the presence of the contraband and its illegal

       character”).


[28]   On appeal, Canfield acknowledges that the anonymous call included a report

       regarding a male in a Taco Bell uniform who appeared to pull something from

       his waist, a description of the male, and a report that the item may have been


       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019        Page 15 of 18
       illegal substances. Major Bridges observed Canfield stand off to the left side of

       the food preparation area and “appeared to be digging around his waistband

       area.” Transcript Volume II at 70. He heard something fall at one point which

       he later determined was a pizza box, and Canfield “kind of squatted down and

       then came back up shortly after” and “it was like he picked up something or

       had moved something.” Id. Major Bridges went back where Canfield was seen

       digging in his waistband, looked down under a wire rack, and saw a bag

       containing several smaller bags with white crystal powdery substance inside

       about six to seven inches under the shelving, which later tested positive for

       methamphetamine and weighed 4.23 grams. Further, after being Mirandized,

       Canfield requested to speak to a drug detective or somebody that he could work

       with “advising that the items found had came from the plug or the source, that

       he can get some big players . . . .” Id. at 84. Major Bridges also testified that at

       some point in time he asked Canfield how much he thought he had on him at

       the time, and he said three grams or so. The court admitted evidence that

       Canfield had a prior conviction for dealing in methamphetamine as a class B

       felony.


[29]   We conclude that the State presented evidence of probative value from which a

       reasonable trier of fact could have found that Canfield committed the offense of

       possession of methamphetamine as a level 5 felony, and his arguments amount

       to an invitation to reweigh the evidence.


[30]   For the foregoing reasons, we affirm Canfield’s conviction.



       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019         Page 16 of 18
[31]   Affirmed.


       May, J., concurs.


       Mathias, J., concurs with separate opinion.




       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019   Page 17 of 18
                                                    IN THE
           COURT OF APPEALS OF INDIANA

       Kristapher D. Canfield,                                     Court of Appeals Case No.
                                                                   18A-CR-3124
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Mathias, Judge, concurring.


[32]   I concur fully with my colleagues in this case. The law and cases cited are

       exactly correct.


[33]   I write only to state the obvious. While Canfield’s agreement to meet the

       uniformed officer outside his place of employment amounts to a consensual

       encounter under the law, the fact of the matter is that few Hoosiers are aware of

       their right to refuse to speak with a uniformed law enforcement officer under

       circumstances like Canfield faced in this case, other than to provide

       identification. This is similar to the law regarding the circumstances faced by

       Hoosiers in a roadside traffic stop. See R.H. v. State, 916 N.E.2d 260 (Ind. Ct.

       App. 2009) (Mathias, J., concurring), trans. denied; Overstreet v. State, 724 N.E.2d

       661 (Ind. Ct. App. 2000) (Robb, J., dissenting).




       Court of Appeals of Indiana | Opinion 18A-CR-3124 | July 25, 2019                       Page 18 of 18